
	
		I
		112th CONGRESS
		1st Session
		H. R. 2092
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Grimm (for
			 himself, Mr. Young of Indiana,
			 Mr. Guinta,
			 Mr. Stivers,
			 Mr. Walberg,
			 Mr. McCotter,
			 Mr. Tiberi,
			 Mr. Stutzman,
			 Mrs. Blackburn,
			 Mr. Guthrie,
			 Mr. Chaffetz,
			 Mr. Westmoreland,
			 Mr. Huelskamp,
			 Mr. Hanna,
			 Mr. Yoder,
			 Mr. Pompeo,
			 Ms. Jenkins,
			 Mr. Huizenga of Michigan,
			 Mr. Ribble,
			 Mr. Terry,
			 Mr. Roe of Tennessee,
			 Mr. Graves of Missouri,
			 Mr. Crawford,
			 Mr. Denham, and
			 Mr. Rogers of Michigan) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on indoor tanning services.
	
	
		1.Repeal of excise tax on
			 indoor tanning services
			(a)In
			 generalSubtitle D of the
			 Internal Revenue Code of 1986 is amended by striking chapter 49 and by striking
			 the item relating to such chapter in the table of chapters of such
			 subtitle.
			(b)Effective
			 dateThe amendments made by this section shall apply to services
			 performed after the date of the enactment of this Act.
			
